UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51856 PEOPLES FEDERAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) MARYLAND 27-2814821 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 435Market Street, Brighton, Massachusetts (Address of principal executive offices) (Zip Code) (617) 254-0707 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). Yes¨Nox The aggregate market value of the voting and non-voting common equity held by nonaffiliates, computed by reference to the closing price of the Registrant’s shares of common stock as of July 7, 2010, the first day our common stock was traded after consummation of our initial public offering, was approximately $62.6 million. The number of shares outstanding of the registrant’s common stock as of December 27, 2010 was 7,141,500. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the Registrant’s 2011 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K. Part I Page Part I Forward-Looking Statements 1 Item 1. Business 3-35 Item 1A. Risk Factors 35-42 Item 1B. Unresolved Staff Comments 42 Item 2. Properties 42 Item 3. Legal Proceedings 43 Item 4. [Removed and Reserved)] 43 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 43 Item 6. Selected Financial Data 45-46 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47-58 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 58 Item 8. Financial Statements and Supplementary Data 59-86 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 87 Item 9A(T). Controls and Procedures 87 Item 9B. Other Information 87 Part III Item 10. Directors, Executive Officers and Corporate Governance 87 Item 11. Executive Compensation 87 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder 88 Matters Item 13. Certain Relationships and Related Transactions, and Director Independence 88 Item 14. Principal Accounting Fees and Services 88 Part IV Item 15. Exhibits and Financial Statement Schedules 88 SIGNATURES 90 Table of Contents FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning.These forward-looking statements include, but are not limited to: · statements of our goals, intentions and expectations; · statements regarding our business plans, prospects, growth and operating strategies; · statements regarding the asset quality of our loan and investment portfolios; and · estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control.In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change.We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this Annual Report. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: · general economic conditions, either nationally or in our market areas, that are worse than expected; · competition among depository and other financial institutions; · inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; · adverse changes in the securities markets; · changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; · our ability to enter new markets successfully and capitalize on growth opportunities; · our ability to successfully integrate acquired entities, if any; · changes in consumer spending, borrowing and savings habits; · changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; · changes in our organization, compensation and benefit plans; 1 Table of Contents · the timing and amount of revenues that we may recognize; · the value and marketability of collateral underlying our loan portfolios; · the impact of current governmental efforts to restructure the U.S. financial and regulatory system; · the quality and composition of our investment portfolio; · changes in our financial condition or results of operations that reduce capital available to pay dividends; and · changes in the financial condition or future prospects of issuers of securities that we own. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. 2 Table of Contents Item 1. BUSINESS Peoples Federal Bancshares, Inc. Peoples Federal Bancshares, Inc. (“Peoples Federal Bancshares” or the “Company”) is a Maryland corporation that owns 100% of the common stock of Peoples Federal Savings Bank (“Peoples Federal” or the “Bank”). Peoples Federal Bancshares was incorporated in March 2010 to become the holding company of Peoples Federal in connection with Peoples Federal’s mutual to stock conversion. On July 6, 2010 we completed our initial public offering of common stock in connection with Peoples Federal’s mutual-to-stock conversion, selling 6,612,500 shares of common stock at $10.00 per share and raising $66.1 million of gross proceeds. In addition, we issued 529,000 shares of our common stock to the Peoples Federal Savings Bank Charitable Foundation. At September 30, 2010, we had consolidated assets of $545.9 million, consolidated deposits of $390.8 million and consolidated stockholders’ equity of $114.4 million. Other than holding the common stock of Peoples Federal and the common stock of Peoples Funding Corporation, a Massachusetts corporation that was formed by Peoples Federal Bancshares for the sole purpose of making a loan to Peoples Federal’s Employee Stock Ownership Plan, Peoples Federal Bancshares has not engaged in any business to date. As a savings and loan holding company registered under the Home Owners’ Loan Act, Peoples Federal Bancshares is authorized to pursue any business activities permitted by applicable laws and regulations, which may include the acquisition of banking and financial services companies.See “Supervision and Regulation—Holding Company Regulation” for a discussion of the activities that are permitted for savings and loan holding companies. We may also borrow funds for reinvestment in Peoples Federal. Our executive offices are located at 435 Market Street, Brighton, Massachusetts 02135.Our telephone number at this address is (617) 254-0707.Our website address is www.pfsb.com.Information on our website is not incorporated into this annual report and should not be considered part of this annual report. Peoples Federal Peoples Federal’s business consists primarily of accepting deposits from the general public and investing those deposits, together with funds generated from operations and borrowings, in one- to four-family residential mortgage loans, multi-family mortgage loans, commercial real estate loans and construction loans and investment securities. To a much lesser extent, we also originate consumer loans and commercial business loans.Peoples Federal offers a variety of deposit accounts, including passbook and statement savings accounts, certificates of deposit, money market accounts, commercial and regular checking accounts and IRAs. The Bank offers extended hours at all of our branches, and we are dedicated to offering alternative banking delivery systems utilizing state-of-the-art technology, including ATMs, online banking, remote deposit capture and telephone banking delivery systems. Our executive offices are located at 435 Market Street, Brighton, Massachusetts 02135.Our telephone number at this address is (617) 254-0707. 3 Table of Contents Available Information Peoples Federal Bancshares is a public company, and files interim, quarterly and annual reports with the Securities and Exchange Commission.These reports are on file and a matter of public record with the Securities and Exchange Commission and may be read and copied at the Securities and Exchange Commission’s Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330.The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC (http://www.sec.gov). Our website address is www.pfsb.com.Information on our website is not incorporated into, and should not be considered a part of, this annual report. Stock Conversion On July 6, 2010, in accordance with its Plan of Conversion, Peoples Federal MHC, the Bank’s former federally chartered mutual holding company, converted from a mutual to a stock company.In connection with the conversion, the Company sold 6,612,500 shares of common stock at an offering price of $10.00 per share and additionally issued 529,000 shares of company stock, equal to 8% of the shares sold in the stock offering, to the Peoples Federal Savings Bank Charitable Foundation, a charitable foundation that was established in connection with the conversion and which provides funding to support charitable causes and community development activities in the communities served by the Company.The Company’s stock began trading on July 7, 2010, on the Nasdaq Capital Market, under the symbol “PEOP.” Market Area The Bank’s lending activities are concentrated primarily in the Boston metropolitan area and eastern Massachusetts. We conduct our operations from our six full-service branch offices located in Brighton, Allston, West Roxbury and Jamaica Plain, in Suffolk County, Massachusetts, and Brookline and Norwood, in Norfolk County, Massachusetts. The Bank considers Suffolk County, Norfolk County and portions of Middlesex County, Massachusetts as our primary market area for deposits and lending. We intend to open another branch office in Newton, Massachusetts in the second calendar quarter of 2011. Competition The Bank faces intense competition in our market area both in making loans and attracting deposits.We compete with commercial banks, savings institutions, mortgage brokerage firms, credit unions, finance companies, mutual funds, insurance companies and investment banking firms.Some of our competitors have greater name recognition and market presence that benefit them in attracting business, and offer certain services that we do not or cannot provide. Our deposit sources are primarily concentrated in the communities surrounding our banking offices, located in Suffolk County and Norfolk Counties, Massachusetts.As of June 30, 2010 (the latest date for which information is publicly available from the Federal Deposit Insurance Corporation), there were 39 banks and thrift institutions with offices in Suffolk County, Massachusetts and 45 banks and thrift institutions with offices in Norfolk County, Massachusetts. At June 30, 2010 we had less than a 1.0% market share in all of the communities in which we operate. 4 Table of Contents Peoples Federal expects competition to increase in the future as a result of legislative, regulatory and technological changes and the continuing trend of consolidation in the financial services industry.Technological advances, for example, have lowered barriers to entry, allowed banks to expand their geographic reach by providing services over the Internet and made it possible for non-depository institutions to offer products and services that traditionally have been provided by banks.Changes in federal law permit affiliation among banks, securities firms and insurance companies, which promotes a competitive environment in the financial services industry.Competition for deposits and the origination of loans could limit our growth in the future. Lending Activities The Bank’s primary lending activity is the origination of one- to four-family residential mortgage loans, multi-family mortgage loans, commercial real estate loans and construction loans. To a much lesser extent, we also originate consumer loans and commercial business loans. 5 Table of Contents Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio, excluding loans held-for-sale, by type of loan at the dates indicated. At September 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Mortgage loans: One- to four-family residential(1) (2) $ % $ % $ % $ % $ % Multi-family Commercial real estate Construction Consumer loans Commercial loans Total loans % Other items: Deferred loan origination fees, net ) Allowance for loan losses ) Total loans, net $ Includes $20.1 million; $19.8 million; $19.8 million; $18.8 million; and $21.9 million of home equity loans and lines of credit at September 30, 2010, 2009, 2008, 2007 and 2006, respectively. Includes $122.2 million, $108.2 million and $111.5 million of loans collateralized by non-owner occupied properties, all of which were located in our market area, at September 30, 2010, 2009 and 2008, respectively. 6 Table of Contents Loan Portfolio Maturities and Yields.The following table summarizes the scheduled repayments of our loan portfolio at September 30, 2010.Demand loans, loans having no stated repayment schedule or maturity, and overdraft loans are reported as being due in one year or less. One- to four-family residential Multi-family Commercial real estate Construction loans Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in thousands) Due During the Years Ending September 30, $ % $
